MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 September 29, 2010 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust X (the “Trust”) (File Nos. 33-1657 and 811-4492) on Behalf of MFS® Conservative Allocation Fund, MFS® Moderate Allocation Fund, MFS® Growth Allocation Fund, MFS® Aggressive Growth Allocation Fund, MFS® Emerging Markets Equity Fund, MFS® Global Bond Fund, MFS® International Diversification Fund, MFS® International Growth Fund and MFS® International Value Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter, on behalf of the Trust, as certification that the Prospectuses and Statements of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 75 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on September 27, 2010. Please call the undersigned at (617) 954-5843 or Keli Davis at (617) 954-5873 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President & Senior Counsel BEL/bjn
